Citation Nr: 9921915	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-22 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an original rating in excess of 10 percent for 
a right ankle sprain with osteoarthritic changes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1974 to 
September 1994.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from an April 1995 rating 
decision by the St. Petersburg, Florida, Regional Office 
(RO), which, in part, granted service connection and assigned 
a noncompensable original evaluation for a right ankle sprain 
with osteoarthritic changes, a noncompensable original 
evaluation for anterior cruciate ligament reconstruction of 
the right knee, a noncompensable original evaluation for 
traumatic nasal septum deflection, claimed as a nasal 
fracture, and a 10 percent original evaluation for anterior 
cruciate ligament deficiency of the left knee, all effective 
October 1, 1994.  A July 1996 rating decision, in effect, 
assigned 10 percent original evaluations each for anterior 
cruciate ligament reconstruction of the right knee and for 
traumatic nasal septum deflection, all effective October 1, 
1994.  He subsequently appealed a July 1997 rating decision, 
which, in part, denied entitlement to a temporary total 
convalescent rating for the right knee.  

An RO hearing was held February 4, 1998.  The written hearing 
transcript of that hearing indicates that the parties limited 
the issues to entitlement to a temporary total convalescent 
rating for the right knee and a compensable original 
evaluation for a right ankle sprain with osteoarthritic 
changes.  Appellant submitted a February 4, 1998 written 
statement that expressly withdrew from appellate 
consideration the issues of increased disability evaluations 
for the service-connected left knee and nasal disabilities.  
See 38 C.F.R. § 20.204(b),(c) (1998).  It should be added 
that in an April 1998 rating decision, the RO granted a 
temporary total convalescent rating, thereby rendering that 
issue moot as this was the maximum benefit sought as to that 
issue.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the appellate issue as that 
delineated on the title page of this decision, and will 
proceed accordingly.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  Appellant's service-connected right ankle disability is 
manifested primarily by occasional pain with no more than 
mild tenderness, no more than moderate limitation of 
dorsiflexion and plantar flexion, and radiographic findings 
of arthritic changes.  There is no recent clinical evidence 
of right ankle deformity or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right ankle sprain with osteoarthritic changes have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5010-5003, 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that appellant's aforementioned 
right ankle disability evaluation claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), 
since it is arguably plausible.  This being so, the Board 
must examine the record and determine whether the VA has any 
further obligation to assist in the development of this 
claim.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to this right ankle disability 
evaluation claim have been properly developed and that no 
useful purpose would be served by remanding the case with 
directions to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings regarding 
his right ankle disability over the years are documented in 
the medical evidence.  VA orthopedic examinations were 
conducted in 1994, 1996, and 1998, and are, in totality, 
sufficiently detailed and comprehensive regarding the nature 
and severity of the disability in issue.  In particular, the 
March 1998 VA orthopedic examination included range of motion 
measurements of the right ankle, joint stability, functional 
impairment, and other clinical findings, including 
radiographic, with respect thereto.  Contrary to appellant's 
assertions, the Board finds that said VA examination was 
adequate for rating purposes.  Additionally, there is no 
indication that more recent, relevant medical records exist 
that would indicate a greater degree of severity of that 
disability in issue than that shown on said VA examinations.  

Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
said appellate issue, and that the duty to assist appellant 
as contemplated by 38 U.S.C.A. § 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected right ankle 
sprain with osteoarthritic changes in the context of the 
total history of that disability, particularly as it affects 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

In reaching its determination, the Board has applied the 
provisions of the Schedule for Rating Disabilities in a 
manner most beneficial to the appellant.  Rating disabilities 
is not an exact science, as indicated by the Schedule for 
Rating Disabilities.  It should be appreciated that rating a 
disability is dependent in large measure upon the impact the 
disability has upon industrial functioning, as is recognized 
by the provisions of 38 C.F.R. Part 4, § 4.1.

Appellant argues that residuals of a right ankle sprain 
include pain, swelling, restricted range of motion, and 
arthritis; and that the residual disability is of such 
severity as to warrant a higher evaluation.  The service 
medical records indicate that in September 1986, appellant 
experienced slight right ankle swelling and tenderness after 
a karate class.  A right ankle sprain was diagnosed.  
However, the remainder of his service medical records 
primarily related to other disabilities.  

On November 1994 VA orthopedic examination, appellant stated 
that he had sustained a right ankle sprain on one occasion.  
It was noted that he had recovered and had no residual ankle 
problem.  Clinically, his gait was normal with normal, pain-
free right ankle motion.  Radiographically, minimal arthritic 
changes in the right ankle joint were noted.  Resolved right 
ankle sprain was assessed.  

VA outpatient treatment reports reflect that in February 
1996, appellant complained of a right ankle pain flare-up.  
Clinically, there was slight right ankle swelling.  In March 
1996, his gait was normal.  On November 1996 VA orthopedic 
examination, it was reported that he was currently employed 
as a counselor; and was a black belt karate teacher.  Gait 
was normal.  A January 1997 VA outpatient treatment record 
revealed normal gait.  A February 1998 VA outpatient 
treatment record reported that the right ankle was tender, 
but that normal range of motion and stability were exhibited.  
It was indicated that he was unable to work for three weeks 
following right knee surgery.

During a February 1998 RO hearing, appellant testified, at 
T.3-7, that he had right ankle pain, swelling, restricted 
range of motion, clicking, and instability; and that he had 
not taught karate for approximately 31/2 years.   

On November 1996 VA orthopedic examination, it was reported 
that appellant's right knee disability was markedly limiting 
his activities, particularly athletic participation; but that 
complaints of right ankle pain were "more of a nuisance pain 
but sometimes, it is bad.  The patient has the majority of 
symptoms in the knees."  Clinically, the right ankle had no 
obvious deformity.  There was mild tenderness to palpation 
over the anterolateral aspect of the ankle mortise.  No ankle 
instability on stress testing was noted.  The ankle exhibited 
approximately 8 degrees' dorsiflexion and 30 degrees' plantar 
flexion.  Normal ranges of motion of the ankle are 
20 degrees' dorsiflexion and 45 degrees' plantar flexion.  
See 38 C.F.R. § 4.71 (1998), Plate II.  Thus, the limitation 
of dorsiflexion and plantar flexion of that ankle cannot be 
reasonably characterized as more than moderately limited.  
Moderate limitation of motion of the ankle will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  Since no more 
than moderate overall limitation of right ankle motion, mild 
ankle tenderness, and no ankle instability has been 
clinically shown, any right ankle pain, weakness, or other 
associated musculoskeletal pathology is encompassed within, 
and more than adequately compensated by, the currently 
assigned 10 percent evaluation for the degree of functional 
loss resulting therefrom.  Thus, an evaluation in excess of 
the currently assigned 10 percent for a right ankle sprain 
with osteoarthritic changes would not be warranted under 
Diagnostic Codes -5010-5003, 5271.

Since ankylosis of that ankle has not been clinically shown, 
the provisions of Diagnostic Code 5270 for ankle ankylosis 
would be inapplicable.  Additionally, the provisions of 
Diagnostic Code 5262 for nonunion or malunion of the tibia 
and fibula are not applicable, since the service-connected 
right ankle disability is not equivalent to a fracture of the 
distal tibia and fibula.  It is noted that traumatic 
arthritis is rated as degenerative arthritis, based on 
limitation of motion.  Diagnostic Code 5010-5003.  Separate 
ratings for arthritis are not due in this case, as that would 
constitute a violation of the provisions that prohibit 
pyramiding.  38 C.F.R. § 4.14.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the right ankle disability 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  There is no credible, competent 
evidence indicating a greater degree of functional loss 
attributable to the right ankle disability than that 
commensurate with the assigned 10 percent rating.  The 
regular schedular standards, with the 10 percent evaluation 
currently assigned, adequately compensate appellant for any 
adverse industrial impact his right ankle has.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that an evaluation in excess of 10 
percent for a right ankle sprain with osteoarthritic changes 
is warranted; and to resort to mere speculation is prohibited 
by the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107(b) 
and Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An original rating in excess of 10 percent for a right ankle 
sprain with osteoarthritic changes is denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

